Title: To Thomas Jefferson from Lafayette, 6 June 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear friend
Paris June the 6th. 1787

It would Be almost as easy to shoot one of the flying Geniuses of the Arabian Nights as to direct a letter to the place where it Has the Best chance to Hit You. I Have Been dilatory in My Answer, which must be imputed to the public Hurry of National Affairs. But as I Now Hope for Your Speedy Return, I shall Make this letter the Shorter Because I Have thousand things to tell you. Our Assembly Has ended with. Advantages Have Been obtained—dearly paid—But Not inconsiderable in their present State, and future prospects. This new administration is very able and Virtuous, and in the Arch Bishop you will find a Man truly Great and Good. You will not be displeased to Hear that Count d’artois’s Bureau Have adressed the king in favor of the protestants and for a Revisal of our jurisprudence. Indeed I Hope our french affairs will take a good turn. I Had letters from America by the last  packet. Rhode island seems to be averse to the New Convention. But it can go on without Her delegates. New york Has not immediately adopted the Measures proposed by Congress for the Execution of the treaty with G.B.From those intelligences, the Ennemies of America never fail to Conclude, and the ignorant part of the people, which, with Respect to America, includes almost Every European, Never fail to Repeat that every thing there is in Confusion. For my part, I know as well as You, and our American friends, that Every thing will come to Rights, and that in the Mean While that Government is not Be[ing] so much abused, where the far Greater proportion of the people are Happier than Any where else on the Globe. Adieu, My good friend, Most affectionately Yours,

Lafayette


You will Be glad to hear that our Respected friend M. de Males Herbes is called Again to the Council of State. I Rejoice for my Country in the Acquisition of this good, and Enlightened Minister, and Consider this choice as a good omen for the Administration that is Newly set on foot. The duke of nivernois, a very Honest and sensible man is also called to the Council. I want You to know the Arch Bishop of Toulouse, Because I am sure You will find that He is the Very Man to Manage the affairs of a Great Empire.

